*503At a Court of Vice Admiralty held at Newport the 17th Day of Septem. A. D. 1749
Before
The Honble Samuel Wickham Esqr D. Judge
Martin Howard Junr sworn Register.
A Libel against the Sloop Elizabeth was read in Court wherein William Earl of Newport etc. freeholder petitions as being part Owner of said Vessel for himself and in behalf of his Brother that the remaining Owners mentioned in said Libel might dispose of or purchase their Proportion Mr John Howland appeared in behalf of the Owners and conceded to a Valuation of said Vessel to.be stated by the sa William Earl, Whereupon the said Earl set a Price of £1250 upon the sa Vessel which was consented to by the said John Howland, that is to say to pay the said William Earl and his Brother who jointly own one quarter part of said Vessel the Amount of said quarter part agreeable to the Proportion of said Sum stated, which is £312.10.0 It is therefore ordered and decreed that the said William Earl for himself and his Brother make a good and lawful Bill of Sale to the said John Howland and Compa of the said quarter part of the said Vessel agreable to the Price afore stated within One Week from this Time, and that the said John Howland and Compa pay the said William Earl the said Sum of £312.10/ upon his the said William Earls executing a good and lawful Bill of Sale of said quarter part of sa Vessel to the said John Howland and Compa. as afores3; And that the said John Howland, Jonathan Slade, Thomas How-land, Samuel Hicks, Abraham Barker and Benjamin Tucker the rest of the Owners in sa Libel mentioned pay three fourth parts of the Cost of this Court, And the said William Earl for himself and Brother pay the remaining part of said Cost taxed at £17/16.
Samuel Wickham D: Judge
Bill of Cost
Drg Libel £ 1.10
filing and allowing the same Citation, seal and service 2.10.0 3. 0.0
filing papers and tax and cost 16.0
Decree Definitive and Recording 6. 0.0
Adv° Fee 2. 0.0
Attaching the Vessel 2. 0.0
£17.16.0
3ith is ÍA3-07-Q is 4. 9.0 £17.16.0 Allowd: S Wickham